Citation Nr: 1506214	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  10-16 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus type II.

2.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran had previously requested a hearing before the Board.  However, in a September 2010 statement, the Veteran indicated that he no longer desired a hearing.  As such, the Board considers his hearing request withdrawn.  38 C.F.R. 
§ 20.704 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to an initial disability rating in excess of 10 percent for left and right lower extremity peripheral neuropathy, and an evaluation in excess of 20 percent for diabetes mellitus type II.

The most recent VA examination for the Veteran's peripheral neuropathy was in October 2009, and the Veteran's most recent examination for diabetes mellitus was in December 2008.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that with the passage of over 5 and 6 years, the October 2009 and December 2008 VA examinations respectively are too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007).  

Accordingly, the Board finds that a new VA examination should be issued concerning the Veteran's claim for bilateral lower extremity peripheral neuropathy and diabetes mellitus type II.  The examiner should offer an opinion as to the extent and severity of the Veteran's aforementioned disabilities.  All lay and medical evidence should be considered.  

Furthermore, in a letter dated January 2015, the Veteran's representative noted not only the age of the VA examinations, but also the lack of VA treatment records dating after 2010.  Indeed, the most recent VA treatment record contained within the claims file is dated September 7, 2010.  Given the sheer volume of VA treatment records dated prior to September 2010, as well as the representatives assertion that that the VA treatment records within the file were outdated, the Board finds it is likely there are outstanding VA treatment records dating since September 2010 not contained within the claims file.  In order to satisfy its duty to assist, the VA must make reasonable efforts to assist the Veteran in securing evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  On remand, updated VA treatment records should be associated with the claims folders, either physically or electronically.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Records of any VA treatment the Veteran received for peripheral neuropathy or diabetes mellitus type II from the Savannah, Georgia Outpatient Clinic; the Beaufort, South Carolina Outpatient Clinic; the Charleston, South Carolina VA Medical Center, and any other treating VA facility dating since September 7, 2010 should be obtained.  All attempts to procure these records should be documented in the claims file, and the Veteran and his representative should be notified of unsuccessful efforts in this regard.  

2.  Schedule the Veteran for an endocrine examination to determine the current severity of his diabetes mellitus type II and bilateral lower extremity peripheral neuropathy.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests should be performed and the results reported.  The examiner is asked to address the following:

(a)  The examiner should describe all symptomatology related to the Veteran's service-connected diabetes mellitus type II.  The examiner should determine whether the Veteran's diabetes mellitus type II requires insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  The examiner should also indicate whether the Veteran's diabetes mellitus type II causes episodes of ketoacidosis, hypoglycemic reactions requiring hospitalizations, visits to a diabetic care provider, progressive loss of strength and weight, or any other complications that should be separately evaluated.  A rationale for any opinion expressed should be provided.

(b)  The examiner should identify all current neurological symptoms associated with the Veteran's service-connected peripheral neuropathy of the lower extremities.  For each extremity, the examiner should specify the nerves involved; note whether there is associated atrophy or weakness; and express an opinion as to the severity of the disability (mild, moderate, moderately severe, or severe) for each nerve involved.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed. If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




